Citation Nr: 0019893	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from June 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The appeal was remanded by the Board in July 1998.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
"[1] medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, which in a PTSD case is the equivalent of 
inservice incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

Service medical records are silent for complaint, finding, or 
diagnosis with respect to PTSD.  An April 1994 VA treatment 
record reflects a diagnosis that includes major depression 
versus dysthymia and rule out PTSD.  An August 1994 VA 
treatment record reflects a diagnosis of depression versus 
dysthymia versus PTSD.  November 1994 and March and May 1995 
VA treatment records reflect diagnoses that include dysthymia 
and rule out PTSD.  A March 1996 VA treatment record reflects 
an assessment that the veteran does not appear to have a 
condition requiring psychiatric treatment at this time.  

Prior to the Board's July 1998 Remand the request for a 
hearing before a member of the Board had been withdrawn.  
Subsequent to the remand additional inquiry was made of the 
veteran with respect to whether or not he desired a hearing 
before a hearing officer.  His response was in the 
affirmative.  In February 2000 his representative indicated 
that the veteran desired to reschedule his hearing.  The 
hearing was rescheduled for March 31, but the veteran did not 
appear at that time.  The record indicates that VA treatment 
records have been associated with the veteran's claims file.  
For purposes of determining whether or not the veteran's 
claim is well grounded his statements are presumed credible, 
but he is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In order for the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, he must submit 
medical evidence that he currently has PTSD and that it is 
related to active service.  There is no competent medical 
evidence indicating that the veteran currently has PTSD.  
Competent medical evidence, dated in 1994 and 1995, indicates 
the need to rule out PTSD but does not clearly diagnose PTSD.  
A March 1996 VA treatment record indicates that the veteran 
did not have a psychiatric condition requiring treatment at 
that time.  The Board therefore concludes that without the 
requisite competent medical evidence providing a clear 
diagnosis of PTSD and associating the veteran's PTSD with 
active service, the claim of entitlement to service 
connection for PTSD is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Cohen.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  




ORDER

Evidence of a well-grounded claim for service connection for 
PTSD not having been submitted, service connection for PTSD 
is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

